Title: American Commissioners to William Short, [27 July 1785]
From: American Commissioners
To: Short, William



Sir
[27 July 1785]

A Treaty of Amity and Commerce between the United States of America and his majesty the K. of P. having been arranged with the Baron de Thulemeyer his Majesty’s envoy extraordinary at the Hague specially empowered for this purpose and it being inconsistent with our other duties to repair to that place ourselves for the purpose of executing and exchanging the instruments of treaty, we hereby appoint you special secretary for that purpose.
You receive from Colo. Humphries, Secretary of our legation the original of our full powers, and a copy of the same attested by him, the full powers heretofore communicated to us by the Baron de Thulemeier, and the two instruments of treaty arranged between us, each in two columns, the one in English and the other in  French, equally originals. From us you receive a letter to Charles Dumas esq.for the United States at the Hague, associating him with you in the objects of your mission.
You will proceed immediately to the Hague, and being arrived there will deliver the letter to Mr. Dumas and proceed conjunctly with him in the residue of your business which is to be executed there.
The original of our full powers is to be exhibited to the plenipotentiary of his Majesty the King of Prussia and the attested copy is to be left with him, you taking back the original. You will in like manner ask an exhibition of the original of his full powers, and also a copy duly attested: you will compare the copy with the original, and being satisfied of its exactness you will attest it, return the original and keep the copy. That you may be under no doubt whether the full powers exhibited to you be sufficient or not, you receive from Colo. Humphries those which the Baron de Thulemeier heretofore sent to us. If those which shall be exhibited agree with these in form or substance, they will be sufficient.
The full powers being approved on each side and exchanged, you will obtain the signature and seal of the Prussian plenipotentiary to the two instruments of treaty with which you are charged, and yourself and Mr. Dumas will attest the same. One of these original instruments will remain in the hands of the Prussian plenipotentiary, the other you will retain.
You will ask that the ratification of his Majesty the King of Prussia be made known to us as soon as it shall have taken place, giving an assurance on our Part that that of Congress shall also be communicated so soon as it shall have taken place. When both Ratifications shall be known measures may be concerted for exchanging them. You will confer with the said plenipotentiary on the expediency of keeping this treaty uncommunicated to the public until the exchange of ratifications, and agree accordingly.
You will then return to Paris, and redeliver to the Secretary of our legation our original full powers, the copies of those of Prussia beforementioned, and the original instrument of the Treaty which you shall have retained.
